Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                           CASE NO. 20-81224-CIV-CANNON/Brannon

  PF SUNSET VIEW, LLC, et al.

         Plaintiffs,
  v.

  ATLANTIC SPECIALTY
  INSURANCE COMPANY,

         Defendant.
                                                                 /

                       POST-HEARING ORDER GRANTING DEFENDANT’S
                        MOTION FOR JUDGMENT ON THE PLEADINGS

         THIS MATTER comes before the Court upon Defendant’s Motion for Judgment on the

  Pleadings (“Motion”) [ECF No. 28], filed on November 5, 2020. The Court has considered the

  Motion, Plaintiff’s Response in Opposition [ECF No. 34], Defendant’s Reply [ECF No. 39], the

  full record, and is otherwise fully advised. The Court also held a Hearing on the Motion

  [ECF No. 55].    For the reasons stated in open court and briefly summarized again below,

  Defendant’s Motion for Judgment on the Pleadings [ECF No. 28] is GRANTED.

         I.       Procedural History and Relevant Facts

         This case involves claims for insurance coverage arising out of gym closures caused by the

  COVID-19 pandemic. Plaintiffs own and operate four Planet Fitness gyms in Florida. 1 Plaintiffs

  allege that Defendant, Atlantic Specialty Insurance Company, unlawfully denied coverage for




  1
    Although Plaintiffs’ four Planet Fitness locations have separate Atlantic Specialty insurance
  policies, the terms at issue in this dispute are materially identical [ECF No. 1-5, p. 2 n.1]. For the
  sake of clarity, the Court will refer to these Atlantic Specialty policies collectively in the singular
  form (“Policy”) [ECF No. 1-5, pp. 27–866].
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 2 of 7

                                                       CASE NO. 20-81224-CIV-CANNON/Brannon

  business income losses and extra expenses they incurred as a result of the COVID-19 pandemic

  and government orders that temporarily closed gyms and fitness centers.

         Plaintiffs filed their two-count complaint on May 22, 2020, in the Circuit Court of the

  Fifteenth Judicial Circuit in and for Palm Beach County, Florida, alleging declaratory judgment

  on coverage and damages for breach of contract [ECF No. 1-5] (PF Sunset View, LLC et al. v.

  Atlantic Specialty Ins. Co., Palm Beach County Circuit Court (Case No. 2020-CA-005643)).

  Defendant subsequently removed the action to this court on July 29, 2020 [ECF No. 1]. In the

  complaint, Plaintiffs seek to represent a class of all policyholders in Florida who suffered loss of

  business income or incurred extra expenses due to business suspensions related to COVID-19 and

  for which Defendant denied a claim [ECF No. 1-5, p. 18]

         As relevant here, the Policy states that Defendant “will pay for the actual loss of Business

  Income you sustain due to the necessary suspension of your ‘Operations’ during the ‘Period of

  Restoration’” so long as such suspension is caused “by direct physical loss of or damage to” one

  of the covered properties [ECF No. 1-5, pp. 60, 271, 477, 688]. The Policy further states that

  Defendant “will pay necessary Extra Expense you incur during the ‘Period of Restoration’ and the

  Extended Period of Indemnity that you would not have incurred if there had been no direct physical

  loss or damage to” one of the covered properties [ECF No. 1-5, pp. 62, 273, 479, 690].

  Additionally, the Policy states that Defendant “will pay for the actual loss of Business Income you

  sustain and necessary Extra Expense caused by action of civil authority that prohibits access to the

  described premises due to direct physical loss of or damage to property, other than at the described

  premises . . . . ” [ECF No. 1-5, pp. 63, 274, 480, 691]. Thus, across all categories of coverage,

  Plaintiffs must show as a threshold matter “direct physical loss or damage to property.”

         In the instant Motion, Defendant argues that Plaintiffs’ complaint fails to allege any “direct

  physical loss of or damage to property” as required by the Policy because Plaintiffs’ claims do not

                                                   2
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 3 of 7

                                                       CASE NO. 20-81224-CIV-CANNON/Brannon

  allege any physical alteration of the property [ECF No. 28, pp. 13–15]. Defendants argue that the

  weight of authority compels this interpretation. Plaintiffs argue in response that they in fact have

  alleged “direct physical loss” within the meaning of the Policy because, in their view, the term

  “direct physical loss” does not necessarily require physical alteration of the premises

  [ECF No. 34, pp. 12–16]. Plaintiffs further argue that insurance policies, when ambiguous, are

  generally construed against the insurer, such that any doubt about coverage should be resolved in

  their favor [ECF No. 34, pp. 11–12].

         II.     Legal Standards

          “After the pleadings are closed—but early enough not to delay trial—a party may move

  for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

  where there are no material facts in dispute and the moving party is entitled to judgment as a matter

  of law.” Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001). “A motion for

  judgment on the pleadings is governed by the same standard as a Rule 12(b)(6) motion to dismiss.”

  Guarino v. Wyeth LLC, 823 F. Supp. 2d 1289, 1291 (M.D. Fla. 2011) (citing Hawthorne v. Mac

  Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)). All material facts alleged in the non-

  moving party’s pleading are accepted as true and must be viewed in the light most favorable to the

  non-moving party. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014).

         III.    Discussion

         The question before the Court is whether the Plaintiffs have met their burden to show that

  the plain language of the Policy’s affirmative grant of coverage—“direct physical loss of or

  damage to property”—covers their alleged economic losses as a result of COVID-19 and

  subsequent government shutdown orders. See, e.g., S.O. Beach Corp. v. Great Am. Ins. Co. of

  New York, 305 F. Supp. 3d 1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019)

  (“A plaintiff seeking to recover under an all-risks policy has the burden of proving that a loss

                                                   3
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 4 of 7

                                                       CASE NO. 20-81224-CIV-CANNON/Brannon

  occurred to the insured’s property while the policy was in force.”) (citing Egan v. Washington

  Gen. Ins. Corp., 240 So.2d 875, 876 (Fla. Dist. Ct. App. 1970)).

         For the following reasons, Plaintiffs have not satisfied that burden.

         First, the plain meaning of the terms “direct physical loss of or damage to property”

  unambiguously requires actual, tangible damage to the physical premises itself, not merely

  economic losses unaccompanied by a demonstrable physical alteration to the premises itself. The

  Court incorporates for this point its reasoning in Royal Palm Optical, Inc. v. State Farm Mut. Auto.

  Ins. Co., No. 20-80749-CIV, 2021 WL 1220750 (S.D. Fla. Mar. 30, 2021), which discusses in

  detail the plain language of nearly identical policy terms in the COVID-19 context.

         Second, the context of the Policy as a whole further supports the requirement of actual,

  tangible damage to property. The Policy is a commercial property policy that generally covers

  risks associated with the structure of the covered buildings themselves (in this case, gym

  buildings). In other words, the commercial property Policy framework suggests the meaning of

  “direct physical loss” is intended to limit the scope of the Policy’s exposure to risks that imperil

  the physical integrity or structure of the covered buildings. Indeed, the Policy’s Definition section

  lays out five examples of things that constitute “direct physical loss” within the meaning of the

  Policy 2, and all of those examples clearly require an actual alteration to the physical premises itself

  [ECF No. 1-5, pp. 98, 309, 515, 726]. Thus, considering the full context of the Policy, it would




  2
    “Accident” means: a. Direct physical loss as follows: (1) Mechanical breakdown, including
  rupture or bursting caused by centrifugal force; (2) Artificially generated electrical current,
  including electric arcing, that disturbs electrical devices, appliances or wires; (3) Explosion of
  steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or operated
  under your control; (4) Loss or damage to steam boilers, steam pipes, steam engines or steam
  turbines caused by or resulting from any condition or event inside such equipment; or (5) Loss or
  damage to hot water boilers or other water heating equipment caused by or resulting from any
  condition or event inside such boilers or equipment.
                                                    4
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 5 of 7

                                                         CASE NO. 20-81224-CIV-CANNON/Brannon

  strain the plain language beyond its natural meaning to construe “direct physical loss” to

  encompass risks that are not accompanied by such tangible damage to the premises itself.

          Third, the Court is guided by the Eleventh Circuit’s decision in Mama Jo’s Inc. v. Sparta

  Ins. Co., 823 F. App’x 868 (11th Cir. 2020), cert. denied, No. 20-998, 2021 WL 1163753 (U.S.

  Mar. 29, 2021), which provides helpful guidance in the context of the same critical policy

  language. Applying Florida law, the Eleventh Circuit affirmed the district court’s conclusion that

  dust and debris that physically intruded into plaintiff’s restaurant requiring temporary closures to

  clean the restaurant on a daily basis did not constitute “direct physical loss of or damage to Covered

  Property” within the meaning of identical policy language. Id. at 879. In so holding, the Eleventh

  Circuit reasoned that “under Florida law, an item or structure that merely needs to be cleaned has

  not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’” Id. (citing Homeowners Choice Prop.

  & Cas. v. Miguel Maspons, 211 So. 3d 1067, 1069 (Fla. Dist. Ct. App. 2017). In other words,

  analyzing identical policy language under Florida law, the Eleventh Circuit found that a condition

  affecting a building, even if it is a physical condition, still does not constitute “direct physical loss

  of or damage to covered property” if it merely requires cleaning rather than something more

  significant like removal or replacement. Id. at 879. That reasoning counsels heavily in favor of

  the same result here; Plaintiffs are alleging, at most, that COVID-19 particles could have been

  present in the gyms themselves [ECF No. 1-5 ¶¶54–57, 61–62], but even if that were so, the

  presence of such undetected particles without any accompanying physical alteration of the

  premises does not trigger coverage under the policy.

          Plaintiffs minimize Mama Jo’s, arguing, for example, that its reasoning rested more on the

  fact that the restaurant did not have to suspend operations than on the actual meaning of the terms

  “direct physical loss of or damage to coverage property.” This distinction is unavailing. The Court

  addressed the plain meaning of the same terms at issue here and concluded that an item that merely

                                                     5
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 6 of 7

                                                         CASE NO. 20-81224-CIV-CANNON/Brannon

  needs to be cleaned has not suffered a “loss” which is both “direct” and “physical.” Id. That

  reasoning applies equally here. Id. at 879. True, the Eleventh Circuit went on to consider whether

  the district court potentially erred in concluding that the restaurant had not suspended its

  operations. But the Eleventh Circuit was clear in its assessment that—suspension or not—

  plaintiffs still could not prevail because they had not shown direct physical loss. Id. at 880

  (“[E]ven if [plaintiff] is correct that the district court got [the suspension of operations] part of the

  analysis wrong, [defendant] was still entitled to summary judgment on the Business Income Claim

  because any ‘suspension’ must be caused by direct physical loss of or damage to property.”).

  Similarly here, the fact that Plaintiffs had to suspend operations for a period of time does not

  alleviate Plaintiffs’ burden to show such direct physical loss, and they have not. At most, Plaintiffs

  allege the possible undetected presence of COVID-19 in Plaintiffs’ facilities, but that again does

  not allege any physical loss or damage to the property itself.

          Fourth, the Court is persuaded by the dozens of district court decisions across the country,

  including in Florida, dismissing nearly identical claims for insurance coverage due to COVID-19

  related business income losses. See, e.g., Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-

  CIV, 2020 WL 5051581, at *8 (S.D. Fla. Aug. 26, 2020); Raymond H. Nahmad DDS PA v.

  Hartford Cas. Ins. Co., No. 1:20-CV-22833, 2020 WL 6392841, at *6 (S.D. Fla. Nov. 2, 2020);

  El Novillo Rest. v. Certain Underwriters at Lloyd’s, London, No. 1:20-CV-21525-UU, 2020 WL

  7251362, at *6 (S.D. Fla. Dec. 7, 2020) (collecting cases where “federal district courts throughout

  the country have dismissed substantially similar COVID-19-related lawsuits for failing to state a

  claim for business income coverage”). Although the Plaintiffs cite to a few federal and state court

  victories by insureds in similar cases, the overwhelming weight of authority favors dismissal for

  claims against insurers for economic losses unaccompanied by an actual, physical alteration to the



                                                     6
Case 9:20-cv-81224-AMC Document 56 Entered on FLSD Docket 04/09/2021 Page 7 of 7

                                                    CASE NO. 20-81224-CIV-CANNON/Brannon

  premises itself. In sum, under the plain language of the Policy, Plaintiffs must allege actual,

  physical damage to the premises themselves and have not done so here.

         For these reasons, and for the reasons stated in open Court, Defendant’s Motion for

  Judgment on the Pleadings [ECF No. 28] is GRANTED. Judgment in favor of Defendants will

  be entered by separate order.

         DONE AND ORDERED in Fort Pierce, Florida this 9th day of April 2021.




                                                     _________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                                7
